DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0133528, filed on 10/28/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “further comprising a partition wall disposed to as to face at least a portion of the outer surface of the body in the first direction, the partition wall sealing the cell stack together with the enclosure using the gasket, wherein the gasket is disposed between the partition wall and the enclosure.”  However, claim 2 requires that the gasket is disposed between the body and the enclosure.  It is unclear whether the gasket in claim 3 is the same or different gasket from that in claims 1-2.  According to the instant specification, the gasket that is used for sealing the cell stack is referred to as the fourth gasket, which is assigned with the reference number 150 and/or the fifth gasket (not shown), which are respectively disposed at the upper surface of the enclosure or at the lower surface of the enclosure.  The instant application seems to disclose that the fourth and fifth gaskets are actually disposed between the mating surfaces of the partition wall and the enclosure, and that the partition wall may be formed integrally with or separately from the end plate body.  Although the instant specification does not seem to support a gasket be provided on both the body and the partition wall, for examination purposes, the instant claim is interpreted such that the partition wall is comprises a second gasket, different from the gasket of claims 1-2, disposed between the partition wall and the enclosure.
Claims 4-20 are similarly rejected due to dependency from base claim 3.
Claim 19 recites, “wherein the gasket groove comprises a first groove disposed in the target end plate.”  However, base claim 18 requires the gasket groove is disposed in the enclosure or the partition wall to accommodate the gasket.  It is unclear whether the instantly claimed gasket is a separate gasket from that of claim 18 or the same.  Although the instant specification does not seem to support a gasket groove be provided on both the target end plate and the partition wall, for examination purposes, the instant claim is interpreted such that the gasket groove comprises a first gasket groove and a second gasket groove, different from the gasket of claims 1-2, the first gasket groove disposed between the partition wall and the enclosure.
Regarding Claim 19, the claims recite “a 1-1st groove…; or a 1-1st groove and a 1-2nd groove extending from the 1-1st groove…”  It is unclear as to what terms 1-1st and 1-2nd grooves mean.  
Claim 20, the claims recite “a 2-2nd groove extending from the 2-1st”.  It is unclear as to what terms 2-1st and 2-2nd grooves mean.  
Claims 3-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites, “further comprising a partition wall disposed to as to face at least a portion of the outer surface of the body in the first direction, the partition wall sealing the cell stack together with the enclosure using the gasket, wherein the gasket is disposed between the partition wall and the enclosure.”  Claim 2 requires that the gasket is disposed between the body and the enclosure.  However, the partition wall is located so as to face at least a portion of the outer surface of the body in the first direction, and thus, the gasket cannot be disposed between both the partition wall/enclosure and the body/enclosure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claims 4-20 are similarly rejected due to dependency from base claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Osenar (US 2006/0024545 A1).
	Regarding Claim 1, Osenar discloses a fuel cell [pars. 0065-66; Fig. 6], comprising:
a cell stack comprising a plurality of unit cells 2 stacked in a first direction;
an enclosure (i.e., sides of mold 13) surrounding side portions of the cell stack, the enclosure comprising at least one opening to expose at least one of opposite end portions of the cell stack therethrough;
first and second end plates respectively disposed at the opposite end portions of the cell stack (i.e., top seal/compression plate 14 and portion of mold 13 at opposite end of the stack); and
a gasket 26 disposed between a target end plate disposed in the at least one opening in the enclosure, among the first and second end plates, and the enclosure, the gasket being configured to seal the cell stack.
	Regarding Claim 2, Osenar discloses wherein the target end plate comprises a body that comprises an inner surface that faces the cell stack and an outer surface that is opposite the inner surface, wherein the gasket is disposed between the body and the enclosure [Fig. 6].
Allowable Subject Matter
Claims 3-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724